 
 
I 
111th CONGRESS
1st Session
H. R. 38 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Calvert introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the Secretary of the Interior to plan, design and construct facilities to provide water for irrigation, municipal, domestic, and other uses from the Bunker Hill Groundwater Basin, Santa Ana River, California, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Riverside-Corona Feeder Water Supply Act.
2.DefinitionsFor the purposes of this Act, the following definitions apply:
(1)DistrictThe term District means the Western Municipal Water District, Riverside County, California.
(2)ProjectThe term Project means the Riverside-Corona Feeder Project and associated facilities.
(3)SecretaryThe term Secretary means the Secretary of the Interior.
3.Planning, design, and construction of the riverside-corona feeder
(a)In GeneralThe Secretary, in cooperation with the Western Municipal Water District, is authorized to participate in the planning, design, and construction of a water supply project, the Riverside-Corona Feeder, which includes 20 groundwater wells, groundwater treatment facilities, water storage and pumping facilities, and 28 miles of pipeline in San Bernardino and Riverside Counties, California.
(b)Agreements and RegulationsThe Secretary may enter into such agreements and promulgate such regulations as are necessary to carry out this section.
(c)Federal Cost Share
(1)Planning, design, constructionThe Federal share of the cost to plan, design, and construct the project described in subsection (a) shall be not more than 25 percent of the total cost of the project, not to exceed $50,000,000.
(2)StudiesThe Federal share of the cost to complete the necessary planning studies associated with the project described in subsection (a) shall not exceed 50 percent of the total study cost and shall be included as part of the limitation on funds provided in paragraph (1).
(d)In-Kind ServicesIn-kind services performed by the Western Municipal Water District shall be part of the local cost share to complete the project described in subsection (a).
(e)LimitationFunds provided by the Secretary under this section shall not be used for operation or maintenance of the project described in subsection (a).
(f)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $50,000,000 or 25 percent of the total cost of the Project, whichever is less. 
 
